        Case 1:21-cv-00825-JB-SMV Document 2 Filed 08/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DONALD SHARP,

       Plaintiff,

v.                                                                      No. 21-cv-00825 JB/SMV

MARK ZUCKERGERG
and FACEBOOK,

       Defendants.

                               ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Plaintiff’s letter Civil Complaint [Doc. 1], docketed

on August 25, 2021. Plaintiff is a federal detainee at Cibola County Correctional Institution and is

proceeding pro se. He seeks damages based on, inter alia, violation of his right of free speech

through censorship by Facebook and Zuckerberg. The filing is deficient because Plaintiff failed to

prepay the $402 civil filing fee, or alternatively, file a motion to proceed in forma pauperis along

with a six-month account statement. See 28 U.S.C. § 1915(a)(2). Plaintiff acknowledges the filing

fee requirement in a letter attached to the Complaint. He states: “I have less than $1,000. I have a

public defender and an EBT card. I should not have to prove this every single time I file a claim.

IT IS STUPID!” [Doc. 1] at 5.

       Plaintiff’s construction of § 1915 is contrary to federal law. Section 1915 is designed “to

reduce . . . prisoner litigation by making all prisoners seeking to bring lawsuits or appeals feel the

deterrent effect created by liability for filing fees.” Cosby v. Meadors, 351 F.3d 1324, 1327

(10th Cir. 2003) (quotations omitted). Congress determined that prisoners must “bear some

marginal cost for each legal activity.” Id. Accordingly, § 1915 “calls for assessment of ‘an initial
          Case 1:21-cv-00825-JB-SMV Document 2 Filed 08/26/21 Page 2 of 2




partial filing fee’ each time a prisoner ‘brings a civil action,” and the Court must collect “‘monthly

payments of 20 percent of the preceding month’s income’ simultaneously for each action

pursued.” Bruce v. Samuels, 577 U.S. 82, 89–90 (2016) (emphasis added).

          Plaintiff must prepay the filing fee or file a motion to proceed in forma pauperis no later

than September 27, 2021. Any in forma pauperis motion must attach a copy of Plaintiff’s

six-month inmate account statement. The Court will use that statement to assess an initial partial

payment of “20 percent of the greater of—(A) the average monthly deposits to the prisoner’s

account; or (B) the average monthly balance in the prisoner’s account for the 6-month period

immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(b)(1). “[T]he initial partial

filing fee” will “be assessed on a per-case basis, i.e., each time [Plaintiff] files a lawsuit.” Bruce,

577 U.S. at 84. Thereafter, Plaintiff must pay 20% of his monthly income until the filing fee is

paid in full, in each case. Id. at 90. All filings must include the case number (21-cv-0825 JB/SMV).

The failure to timely comply with this Order will result in dismissal of this case without further

notice.

          IT IS THEREFORE ORDERED that no later than September 27, 2021, Plaintiff

prepay the $402 filing fee, or alternatively, file a motion to proceed in forma pauperis along with

an inmate account statement reflecting transactions between February 25, 2021, and

August 25, 2021.

          IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a blank in forma

pauperis motion.

          IT IS SO ORDERED.
                                                       ____________________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge

                                                   2
